Exhibit 10.2
THIRD AMENDMENT TO LEASE
     This Third Amendment to Lease (this “Third Amendment”), made as of the 11th
day of May, 2010, by and between ARE-MA REGION NO. 28, LLC, a Delaware limited
liability company (“Landlord”) and ALNYLAM PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).
W I T N E S S E T H :
     WHEREAS, Landlord and Tenant are parties to a Lease dated as of
September 26, 2003, as amended by a First Amendment to Lease dated March 16,
2006 between Landlord (as successor to Three Hundred Third Street LLC), and
Tenant (as successor to Alnylam U.S., Inc., a Delaware corporation that is a
subsidiary of Tenant and was formerly known as Alnylam Pharmaceuticals, Inc.
(the “Original Tenant”), pursuant to an Assignment of Lease dated February 28,
2006 between Original Tenant and Tenant), and by a Second Amendment to Lease
between Landlord and Tenant dated June 26, 2009 (as so amended, the “Lease”);
and
     WHEREAS, pursuant to the Lease, Landlord leases to Tenant certain premises
within the building known and numbered as 300 Third Street, Cambridge,
Massachusetts (the “Building”), which premises include but are not limited to
space on the second, third and fourth floors of the Building and are more
particularly described in the Lease (the “Alnylam Premises”); and
     WHEREAS, Tenant desires to add to the Alnylam Premises demised under the
Lease the space on Level 01 consisting of approximately 33,529 square feet (the
“First Floor Premises”), the acid neutralization room on Level P-2 consisting of
approximately 185 square feet (the “2010 Acid Neutralization Room”) and the
chemical storage room on Level P-1 consisting of approximately 300 square feet
(the “300 SF Chemical Storage Room,” which together with the 2010 Acid
Neutralization Room and the First Floor Premises is referred to herein as the
“Additional Premises”) and otherwise to amend the Lease in certain particulars;
and
     WHEREAS, Landlord currently leases the Additional Premises to Archemix
Corp., (“Archemix”) pursuant to a Lease, dated April 11, 2005 by and between
Three Hundred Third Street LLC, a Delaware limited liability company, the
predecessor-in-title to Landlord, and Tenant, as amended by a First Amendment to
Lease dated July 9, 2006, a Second Amendment to Lease dated October 31, 2007 and
a Third Amendment to Lease dated June 26, 2009 (as so amended, the “Archemix
Lease”), and Landlord anticipates exercising its right pursuant to the Archemix
Lease to recapture the Additional Premises; and
     WHEREAS, Landlord and Tenant have agreed to amend the Lease to, among other
things, add the Additional Premises to the Alnylam Premises when Landlord
recaptures the Additional Premises and the Archemix Lease is terminated, all as
more particularly provided below.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Defined Terms. All capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed to them in the Lease. In the
event of any inconsistency between the Lease and this Third Amendment, the
provisions of this Third Amendment shall control, and all other provisions of
the Lease shall remain in full force and effect.
     2. Additional Premises Commencement Date. The “Additional Premises
Commencement Date” shall be the later of: (a) October 1, 2010, or (b) the date
that Landlord delivers the Additional Premises free of any prior tenant or
occupant. The “Additional Premises Rent Commencement Date” shall be the
Additional Premises Commencement Date.
     3. Modifications to Lease. Landlord and Tenant agree to amend the Lease to
add the Additional Premises to the Alnylam Premises as provided in this Third
Amendment. Effective as of the Additional Premises Commencement Date, the Lease
is hereby modified as follows:
          (a) Article 1D entitled “Premises” is hereby deleted in its entirety
and replaced with the following:

          D. Premises:   Square feet (Rentable): A total of approximately
129,424 square feet comprised of (a) 33,529 square feet on Level 01 (the “First
Floor Premises”), (b) 33,022 square feet on Level 02 (the “Second Floor
Premises”), (c) 32,537 square feet on Level 03 (the “Third Floor Premises”),
(d) 28,428 square feet on Level 04 (the “Fourth Floor Premises”), and (e) 185
square feet relating to one acid neutralization room (the “2003 Acid
Neutralization Room”), 300 square feet relating to a Level P-1 chemical storage
room (the “300 SF Chemical Storage Room”) 366 square feet relating to the
rooftop penthouse, 185 square feet relating to a second acid neutralization room
(the “2010 Acid Neutralization Room”), 365 square feet relating to one Level P-1
chemical storage room (the “365 SF Chemical Storage Room”) and 507 square feet
relating to a third Level P-1 chemical storage room (the “507 SF Chemical
Storage Room”) (the rooftop penthouse, 2003 Acid Neutralization Room, 2010 Acid
Neutralization Room 365 SF Chemical Storage Room, 507 SF Chemical Storage Room
and 300 SF Chemical Storage Room are hereinafter collectively referred to as the
“Peripheral Spaces”).

          (b) The Additional Premises, the 2010 Acid Neutralization Room and the
300 SF Chemical Storage Room are shown on Exhibit A attached hereto and made a
part hereof, which Exhibit A is hereby attached to and made a part of the Lease.

2



--------------------------------------------------------------------------------



 



     (c) Article 1K entitled “Monthly Rent” is hereby amended so that beginning
on the Additional Premises Commencement Date the Monthly Rent for the entire
Alnylam Premises shall be as set forth in the table below:

                          ANNUAL   MONTHLY   RATE PER SQUARE PERIOD   RENT  
RENT   FOOT1
For the Additional Premises, from the Additional Premises Rent Commencement Date
through October 9, 2011, and for all portions of the Premises other than the
Additional Premises, from July 1, 2009 through October 9, 2011
  $ 5,055,301.84     $ 421,275.15     Set forth in Footnote 1 below
October 10, 2011 through September 30, 2012
  $ 5,307,678.24     $ 442,306.52     $41.01 per square foot
October 1, 2012 through September 30, 2013
  $ 5,519,933.60     $ 459,994.47     $42.65 per square foot
October 1, 2013 through September 30, 2014
  $ 5,741,248.64     $ 478,437.39     $44.36 per square foot
October 1, 2014 through September 30, 2015
  $ 5,970,329.12     $ 497,527.43     $46.13 per square foot
October 1, 2015 through September 30, 2016
  $ 6,209,763.52     $ 517,480.29     $47.98 per square foot

     (d) The first sentence of Article 1N of the Lease is hereby deleted and
replaced with the following (it being understood that the second sentence of
Article 1N is unchanged):
           N. Tenant’s Pro Rata Share:           98.32%
 

1   The rental rates per square foot are set forth below for the Additional
Premises, from the Additional Premises Rent Commencement Date through October 9,
2011, and for all portions of the Premises other than the Additional Premises,
from July 1, 2009 through October 9, 2011:

          PORTION OF PREMISES   RATE PER SQUARE FOOT
Level 03, Suite 300
  $ 45.50  
Roof and Chem. Suite 300A
  $ 45.50  
Level 04, Suite 401
  $ 45.50  
Suite 402 (First Amendment)
  $ 11.95  
Level 02, Suite 200 and 507 SF Chemical Storage Room
  $ 45.00  
Level 01, 2010 Acid Neutralization Room and 300 SF Chemical Storage Room
  $ 39.06  

3



--------------------------------------------------------------------------------



 



          (e) Article 1R entitled “Parking Fee/Parking Spaces” is hereby deleted
in its entirety and replaced with the following:

           R.       Parking Fee:   Fair market parking rates, as adjusted from
time to time. As of the Additional Premises Commencement Date the Parking Fee
shall be $215.00 per space per month, subject to future adjustment in accordance
with the Lease.

                      Parking Spaces: 139 non-reserved spaces.
          (f) Article 32 of the Lease title “Expansion to First Floor” is hereby
deleted.
     4. Delivery; Condition of Additional Premises. If Landlord fails to deliver
the Additional Premises on or before October 1, 2010 for any reason beyond
Landlord’s control (including without limitation the continued occupancy of all
or any part of the Additional Premises by a prior occupant thereof or any
holding over by Archemix following the delivery by Landlord of the notice of
recapture under the Archemix Lease of the Additional Premises), such failure
shall not give rise to any liability of Landlord hereunder, and shall not affect
the full force and validity of this Third Amendment, provided that the
Additional Premises Rent Commencement Date and Additional Premises Commencement
Date shall be delayed with respect to only the Additional Premises until the
date that Landlord delivers the Additional Premises free of any prior tenant or
occupant. Nothing herein shall affect the obligations of Tenant to pay Monthly
Rent with respect to all other portions of the Alnylam Premises and to pay all
other amounts due under the Lease.
     Tenant acknowledges and agrees that no promise of Landlord to alter,
remodel, repair or improve the Additional Premises and no representation, either
expressed or implied, respecting any matter or thing relating to the Additional
Premises (including the condition of the Additional Premises) has been made by
Landlord to Tenant. The Additional Premises shall be delivered by Landlord and
accepted by Tenant in “as is” condition, except that the Additional Premises
shall be in broom clean condition and Landlord shall cause its third-party
environmental consultant, ENVIRON International Corporation, or its affiliate,
to audit the decommissioning of the Additional Premises and perform or cause to
be performed such decommissioning services as may be required so that Environ is
able to issue a written report stating that the Premises are suitable for
re-tenancy by another life sciences company (the “Environ Report”). The Environ
Report shall also describe the methods employed in the decommissioning work.
Landlord shall provide Tenant a copy of the Environ Report and a letter
agreement from Environ that when signed by Tenant permits Tenant to rely on the
Environ Report.
     5. Subleasing. Landlord agrees that it will provide its written consent
(the “Sublease Consent”) to a sublease of the Additional Premises by Tenant to
sanofi-aventis U.S., Inc. (“Sanofi”) that is substantially consistent with the
terms of the letter of intent attached to this Third Amendment as Exhibit B (the
“Proposed Sublease”), which Sublease Consent shall be on Landlord’s standard
form of Consent to Sublease and include, among other things, the following:

4



--------------------------------------------------------------------------------



 



     (a) That Landlord neither approves nor disapproves the terms, conditions
and agreements contained in the sublease, all of which shall be subordinate and
subject to: (a) all of the covenants, agreements, terms, provisions and
conditions contained in the Lease, (b) superior ground leases, mortgages, deeds
of trust, or any other hypothecation or security now existing or hereafter
placed upon the real property of which the Additional Premises are a part and to
any and all advances secured thereby and to all renewals, modifications,
consolidations, replacements and extensions thereof, and (c) all matters of
record affecting the Additional Premises and all laws, ordinances and
regulations now or hereafter affecting the Additional Premises.
     (b) That nothing contained in the Sublease Consent or in the sublease shall
be construed to modify, waive, impair, or affect any of the terms, covenants or
conditions contained in the Lease (including Tenant’s obligation to obtain any
required consents for any other or future sublettings), or to waive any breach
thereof, or any rights or remedies of Landlord under the Lease against any
person, firm, association or corporation liable for the performance thereof, or
to enlarge or increase Landlord’s obligations or liabilities under the Lease.
Tenant and Landlord agree that 100% of the Excess Income (as defined under the
Lease) from a sublease of the Additional Premises through December 31, 2011
shall be paid to Landlord, except if Tenant subleases to Sanofi, in which event
100% of the Excess Income from such sublease to Sanofi shall be paid to Landlord
through the term of such sublease to Sanofi and any extension thereof. For
clarity, if (i) Sanofi occupies the Additional Premises after December 31, 2011,
(ii) such occupancy is a result of holding over past the term of the sublease
(rather than an extension of the term of the sublease, whether by exercise by
Sanofi of its 3-month renewal option as set forth in Exhibit B or by mutual
agreement between Sanofi and Tenant to extend the original term for up to
3 months), and (iii) Tenant receives one or more payments from Sanofi in
connection with such occupancy after December 31, 2011, then the only portion of
such payment or payments that Landlord will be entitled to receive pursuant to
the Excess Income provision of the Lease will be that portion that is equal to
the Excess Income resulting from the amount of rent that Sanofi would have been
required to pay pursuant to the sublease for occupying the Additional Premises
as if the term of the sublease had been extended pursuant to its terms or by
mutual agreement of Sanofi and Tenant for up to 3 months beyond the expiration
of the original term (and not as a result of Sanofi holding over past the term
of the sublease). Tenant acknowledges that Landlord’s prior written consent
shall be required for any proposed extension of the sublease term other than the
one 3-month renewal option set forth in Exhibit B.
Landlord and Tenant agree further that, in addition to the other matters set
forth in Section 16(A) of the Lease, it shall be reasonable for Landlord to
withhold its consent to a sublease if the rental rate under such sublease is
less than $49.00 per square foot of the subleased premises for the term of such
sublease. Except as provided above with respect to a sublease to Sanofi, Excess
Income, if any, for any sublease of the Additional Premises after January 1,
2012 shall be paid to Landlord in accordance with the terms of the Lease.

5



--------------------------------------------------------------------------------



 



     6. Additional Covenants. Landlord and Tenant agree further that:
          (a) Landlord shall use commercially reasonable efforts promptly after
execution of this Third Amendment by Tenant and Landlord to send Archemix the
notice of Landlord’s exercise of its right to recapture the Additional Premises
from Archemix.
          (b) Following execution of this Third Amendment by Tenant and Landlord
and the sending of the notice of recapture as aforesaid, Landlord shall use
commercially reasonable efforts to cause Archemix to surrender the Additional
Premises to Landlord in accordance with the terms of the Archemix Lease
provided, however, that nothing herein shall give require Landlord to commence
litigation.
     7. Alnylam Exterior Sign. Subject to the terms and conditions of this Third
Amendment and the Lease, Landlord shall allow Tenant to install a sign on the
exterior of the Building (the “Alnylam Exterior Sign”) of similar size and in
the same location as the current signage installed by Archemix, provided that:
(i) plans and specifications for the Alnylam Exterior Sign and its installation
shall be submitted to Landlord and must be approved by Landlord prior to
installation, (ii) Tenant shall obtain at its sole cost and expense all
applicable permits and approvals as may be required for the Alnylam Exterior
Sign, (iii) Tenant shall provide copies of all such permits and approvals to
Landlord prior to the commencement of any work related to the installation of
such Alnylam Exterior Sign, (iv) Tenant shall be responsible at its sole cost
and expense for repairing any and all property damage relating to the
installation, maintenance and repair of the Alnylam Exterior Sign, (v) the
Alnylam Exterior Sign shall at all times comply with all applicable legal
requirements, (vi) Tenant shall be responsible at its sole cost and expense for
the maintenance and repair necessary to keep the Alnylam Exterior Sign in good
and safe condition and repair and in accordance with applicable permits,
approvals and legal requirements, (vii) the rights granted hereunder with
respect to the Alnylam Exterior Sign shall be personal to Tenant and not
assignable to any other party, and (viii) upon the expiration, termination or
assignment of the Lease, Tenant shall at its sole cost and expense remove the
Alnylam Exterior Sign and repair any property damage relating thereto. Landlord
agrees to cooperate with Tenant, at Tenant’s sole cost and expense, in
connection with Tenant’s efforts to obtain the permits and approvals required
for the Alnylam Exterior Sign. The rights and obligations of Tenant with respect
to the Alnylam Exterior Sign shall be in addition to the exterior and interior
signage allowed pursuant to the Lease. If Tenant fails to maintain the Alnylam
Exterior Sign as required hereunder, Landlord shall have the right to repair or
remove the Alnylam Exterior Sign at Tenant’s sole cost and expense.
     8. Ratification of Lease; Effect of Third Amendment. The Lease, as amended
by this Third Amendment, is hereby ratified and confirmed, and each and every
provision, covenant, condition, obligation, right and power contained in and
under, or existing in connection with, the Lease, as amended by this Third
Amendment, shall continue in full force and effect from and after the date
hereof and throughout the Term. This Third Amendment is not intended to, and
shall not be construed to, effect a novation, and, except as expressly provided
in this Third Amendment, the Lease has not been modified, amended, canceled,
terminated, surrendered, superseded or otherwise rendered of no force and
effect. Tenant acknowledges and agrees that the Lease, as amended by this Third
Amendment, is enforceable against Tenant in

6



--------------------------------------------------------------------------------



 



accordance with its terms. The Lease and this Third Amendment shall be construed
together as a single instrument. This Third Amendment is the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous oral and written agreements and discussions. This
Third Amendment may be amended only by an agreement in writing signed by the
parties hereto.
     9. No Defaults, Counterclaims or Rights of Offset; Release of Landlord.
Tenant hereby warrants and represents that, to its knowledge, as of the date of
the execution of this Third Amendment by Tenant, there are no defaults under the
Lease in respect of Landlord’s performance thereunder and there exist no
defenses, counterclaims or rights of offset with respect thereto. Tenant, for
itself, its officers, directors, members, shareholders and their respective
legal representatives, successors and assigns, does hereby absolutely and
irrevocably waive, remise, release and forever discharge Landlord, its
successors, assigns, partners, employees, affiliates, attorneys and agents, of
and from any and all manner of action and actions, cause and causes of actions,
suits, debts, dues, sums of money, accounts, reckoning, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever, in law or in equity, for items or matters that Tenant could
have been aware of or known about, through and including the date of execution
and delivery of this Third Amendment in connection with or relating to the Lease
or the transactions contemplated hereby. Nothing contained in this paragraph
shall be construed to release Tenant from its obligations under the Lease
throughout the Term of the Lease (including the Extended Term, if any).
     10. Brokers. Landlord and Tenant represent and warrant to each other that
neither has dealt with any broker, finder or agent in procuring this Third
Amendment except for Richards Barry Joyce & Partners (the “Broker”). Tenant and
Landlord represent and warrant to each other that, except with respect to the
Broker, who represented Tenant, no broker, agent, commission salesperson, or
other person has represented it in the negotiations for and procurement of this
Third Amendment and of the Additional Premises and that with respect to this
Third Amendment no commissions, fees, or compensation of any kind are due and
payable in connection herewith to any broker, agent, commission salesperson, or
other person. Tenant and Landlord agree to indemnify and hold harmless each
other, its agents, members, partners, representatives, officers, affiliates,
shareholders, employees, successors and assigns from and against any and all
loss, liabilities, claims, suits, or judgments (including, without limitation,
reasonable attorneys’ fees and court costs incurred in connection with any such
claims, suits, or judgments, or in connection with the enforcement of this
indemnity) for any fees, commissions, or compensation of any kind which arise
out of or are in any way connected with any claimed agency relationship not
referenced in this paragraph.
     11. Successors and Assigns. This Third Amendment shall bind and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.
     12. Counterparts. This Third Amendment may be executed in a number of
identical counterparts, each of which for all purposes shall be deemed to be an
original, and all of which shall collectively constitute but one agreement,
fully binding upon, and enforceable against the parties hereto.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment
as of the day and year first written above.

                          TENANT:    
 
                        ALNYLAM PHARMACEUTICALS, INC.    
 
                        By:   /s/ Patricia L. Allen                       Name:
  Patricia L. Allen         Title:   VP, Finance & Treasurer    
 
                        LANDLORD:    
 
                        ARE-MA REGION NO. 28, LLC,
a Delaware limited liability company    
 
                        By:   Alexandria Real Estate Equities, L.P.,
a Delaware limited liability company, its member    
 
                            By:   ARE-QRS Corp., a Maryland corporation,
its general partner    
 
                   
 
          By:   /s/ Jackie Clem    
 
                   
 
          Name:   Jackie Clem    
 
          Title:   VP Real Estate Legal Affairs    

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Drawings Showing First Floor Premises, 2010 Acid Neutralization Room
and 300 SF Chemical Storage Room

 



--------------------------------------------------------------------------------



 



(MAP) [b81317b8131701.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [b81317b8131702.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [b81317b8131703.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Letter of Intent for Proposed Sublease
[copy attached]

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 1 of 10)
(ZELL PARTNERSHIP, INC. LOGO) [b81317b8131704.gif]
1900 K Street, NW Suite 850 :: Washington, DC 20006 :: main 202.682.8722 :: fax
202.682.8751 : www.jmzell.com
April 29, 2010
Steven M. Purpura
Partner
Richards Barry Joyce & Partners
53 State Street
Boston, MA 02109
Dear Steve:
Thank you all for assisting Zell Partnership, Inc.’s client, sanofi-aventis U.S.
Inc. (“s-a”), the prospective subtenant (“Subtenant”), in structuring a
potential transaction with your respective clients/firm, Alnylam Pharmaceuticals
(“Alnylam”, “Sublandlord”). Sublandlord is a tenant of Alexandria Real Estate
Equities, Inc. (“Overlandlord”) at 300 Third Street in Cambridge, Massachusetts
(“Building”) pursuant to a lease with Overlandlord (“Prime Lease”) and is
entitled to certain rights of first offer with regard to expansion space in the
Building. Pursuant to the right of first offer, the Premises shall become part
of the space leased by Sublandlord under the Prime Lease and Subtenant shall
sublease the Premises from sublandlord pursuant to the terms and conditions of
this letter described below.
This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 2 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 2
Each party will indicate its agreement to this letter by executing below.

     
Building:
  300 Third Street
Cambridge, MA 02142
Approximately 131,547 rentable square feet
total in Building.
 
   
Premises:
  Approximately 34,014 rentable square feet, comprised of approximately 485
rentable square feet (“rsf”) of storage space located on Level P-1 of the
Building (“Storage Space”) and the entire Level 01 of the Building (the “First
Floor Premises”), totaling approximately 33,529 rsf.
 
   
Term:
  Through December 31, 2011.
 
   
Use:
  The Premises may be utilized for any or all of the following: life science
research including wet and dry laboratories, general office and research space
and any other uses permitted under the Prime Lease.
 
   
Subtenant:
  sanofi-aventis U.S. Inc.
 
   
Lease Commencement:
  Sublandlord shall make reasonable efforts to provide the Premises to Subtenant
by October 1, 2010 and shall leave the Premises broom clean, in good order and
condition. Sublandlord agrees to use its commercially reasonable efforts to work
with Overlandlord

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 3 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 3

     
 
  and Archemix to obtain written agreement as to the specific dates for Archemix
to vacate the Building, and Sublandlord agrees to negotiate in good faith with
Subtenant if Sublandlord reasonably believes that Sublandlord will be able to
deliver the Premises on a date that is prior to October 1, 2010.

Time shall be of the essence with regard to the dates provided in this section.
 
   
Base Rent:
  Rent shall be $49:00 NNN per rentable square foot.
 
   
Rent Commencement:
  Upon delivery of the Premises.
 
   
Operating Expenses, Insurance and Real Estate Taxes:
  Subtenant will pay its proportionate share of the actual operating expenses.
Subtenant reserves the right to review a projected operating expense budget
prior to Sublease execution. The operating expenses are currently projected to
be $13.68/rsf for Calendar Year 2010. Subtenant will pay its proportionate share
of the real estate taxes. The real estate taxes are estimated to be $9.69/rsf
for Fiscal Year 2010.
 
   
 
  Subtenant shall be responsible for paying for its utilities and for the
cleaning of the Premises. The Premises are separately submetered for electric.
 
   
Rental Abatement:
  None.

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 4 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 4

     
Delivery Condition:
  Space will be delivered “as is,” broom clean, and in good order and condition.
 
   
Furniture, Fixtures and Equipment:
  To be determined prior to sublease execution. Sublandlord shall use its
commercially reasonable efforts to obtain the rights for Subtenant to a portion
of the existing furniture, fixtures and equipment in the Premises.
 
   
Security:
  Subtenant shall have the right to install its own security system in the
Premises, and Subtenant shall remove or alter such security system at the end of
Subtenant’s occupancy of the Premises to the satisfaction of Sublandlord.
Sublandlord shall provide Subtenant with Building entry security cards in
adequate numbers for all of Subtenant’s employees working in the Premises.
 
   
Parking:
  During the Term of the sublease, Subtenant shall have the right to lease up to
1.1 spaces per 1,000 rsf in the Building garage. Tenant shall have the right to
lease its proportionate share of such spaces pro rata with the delivery of the
Premises. These parking spaces shall be on an unassigned, unreserved basis.
Parking spaces shall be paid for by Subtenant directly to the Sublandlord, as
additional rent, at the then market parking rates (currently $275/ space/month).
 
   
Subtenant Improvements:
  After delivery of the Premises to Subtenant,

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 5 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 5

     
 
  Subtenant may perform its alterations, subject to Sublandlord’s consent, which
consent may be withheld in Sublandlord’s reasonable discretion, and the
alterations may be performed only by contractors or mechanics approved by
Sublandlord in writing and upon the approval by Sublandlord in writing of fully
detailed and dimensioned plans and specifications pertaining to the alterations,
to be prepared and submitted by Subtenant, at its sole cost and expense.
 
   
 
  Sublandlord shall cooperate with Subtenant and make commercially reasonable
efforts to assist Subtenant in obtaining the necessary governmental permits for
construction of the improvements to the Premises. Additionally, Sublandlord
shall reasonably cooperate with Subtenant to obtain any governmental permits
required for occupancy. Subject to Sublandlord’s approval of the alterations,
Subtenant shall not be required to remove any approved alterations at the
expiration of its Sublease Term.
 
   
Signage:
  Subtenant, at its cost, shall have the right to install standard lobby
directory, suite and directional signage.
 
   
Loading Dock:
  Subtenant shall have the right to utilize the loading dock and freight
elevator on the same terms available to Sublandlord, without additional charge.
Use shall be coordinated in

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 6 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 6

     
 
  a manner consistent with the Overlease.
 
   
Assignment & Subletting:
  Subtenant may sublease all of the Premises or assign the Sublease to
affiliates, subsidiaries or a successor company without Sublandlord’s consent
but with prior notice to Sublandlord of any such sublease or assignment and on
all other terms and conditions required to be consistent with the Prime Lease,
provided that Subtenant shall not be released of any of its liability under the
Sublease by virtue of such sublease or assignment.
 
   
Renewal Option:
  Subtenant shall have one (l), three (3) month renewal option for the Premises
under the same terms and conditions as this letter of intent, exercisable upon
no more than six (6) months and no less than three (3) months prior written
notice Such Renewal Option is subject to the approval of Sublandlord of which
approval or denial will be given within ten (10) business days of Sublandlord’s
receipt of Subtenant’s renewal notice.
 
   
Security Deposit:
  None
 
   
Compliance with laws and regulations:
  Sublandlord represents and covenants that, to the best of its knowledge, the
Premises is not in violation of any applicable governmental laws, ordinances and
regulations.
 
   
Quiet Enjoyment:
  Sublandlord covenants that if the Subtenant

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 7 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 7

     
 
  performs its obligations under the Sublease, then the Subtenant shall quietly
enjoy and occupy the full possession of the Premises without molestation or
hindrance by Sublandlord or any party claiming through Sublandlord.
 
   
Environmental Conditions:
  Subtenant understands that the current tenant in the Premises, Archemix, will
be decommissioning and vacating the Premises in accordance with the requirements
of its lease with Overlandlord and applicable law. Sublandlord shall make
reasonable efforts to obtain from Archemix and the Overlandlord and provide to
Tenant written documentation from third party vendors of all methods employed
and analytical results regarding the decontamination of fume hoods/ventilation
enclosures, lab benches/countertops and sink traps, vivarium areas, chemical
storage cabinets/areas, and any other area/apparatus that may have contained
hazardous substances. Sublandlord shall disclose to Subtenant any violations of
law or the presence of hazardous materials in the Premises of which it has
knowledge. Subtenant shall have no liability for any environmental condition or
violation of law that exists in the Premises as of the Lease Commencement Date.
 
   
Brokerage:
  Louis W. Kluger, Senior Vice President of Zell Partnership, Inc. is a Licensed
real estate

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 8 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 8

     
 
  brokerage in the Commonwealth of Massachusetts. Louis Kluger of Zell
Partnership, Inc. as broker and JM Zell Partners, Ltd. as consultant, are acting
as agent for Subtenant in this transaction, with a fiduciary duty solely to
Subtenant. Louis W. Kluger is to be paid a market commission by Sublandlord per
separate agreement. Louis W. Kluger, Zell Partnership, Inc. and JM Zell
Partners, Ltd. are not acting as agent for Sublandlord in this transaction.
 
   
Non-Disclosure:
  This proposal and all discussions related thereto shall be held in confidence
by Sublandlord and will not be discussed with third parties except on an “as
needed” basis (e.g., attorneys, lenders).
 
   
 
  Despite the non-binding nature of this letter of intent, the parties agree to
negotiate in good faith to incorporate the terms of this letter of intent into
the Sublease between Sublandlord and Subtenant.
 
   
Exclusivity:
  Following full execution of the letter of intent (“Effective Date”),
Sublandlord agrees not to enter into any negotiations or agreements with any
third party regarding the sublease or assignment of the Premises or any part
thereof until the earlier of: (1) thirty (30) days after the Effective Date,
(2) cessation of negotiations of a sublease between Sublandlord and Subtenant,
and (3) the execution of a sublease.

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 



--------------------------------------------------------------------------------



 



Exhibit B
(page 9 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 9
This letter of intent is non-binding and not intended to be contractual in
nature or create any opportunity for good faith bargaining. Neither Subtenant
nor Sublandlord shall have an obligation to sublease the subject space or be
bound in any other manner (other than as indicated in this letter) unless and
until a written sublease in form and substance satisfactory to Subtenant and
Sublandlord has been prepared and executed.
This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.



 



--------------------------------------------------------------------------------



 



Exhibit B
(page 10 of 10)
Letter of Interest: 300 Third Street
April 29, 2010
Page 10
If this letter of intent is acceptable to Sublandlord, please sign where
indicated below and return one original of this document to my attention. This
letter may be executed in counterparts, which taken together shall constitute
one complete whole. This letter of intent shall be null and void and of no
further force and effect after 3pm Washington, DC time on April 30, 2010. We
look forward to hearing from you prior to such date.
If you have any questions, please do not hesitate to call.
Sincerely,
-s- Louis W. Kluger [b81317b8131705.gif]
Louis W. Kluger, CRE
Senior Vice-President
Zell Partnership, Inc.

cc: sanofi-aventis U.S. Inc.
AGREED & ACCEPTED BY:
ALNYLAM PHARMACEUTICALS

         
Name:
  /s/ Patricia L. Allen
 
   
 
       
Title:
  VP, Finance & Treasurer     Date: 4/29/10    

This letter/proposal is intended solely as a preliminary expression of general
intentions and is to be used for discussion purposes only. The parties intend
that neither shall have any contractual obligations to the other with respect to
the matters referred herein unless and until a definitive agreement has been
fully executed and delivered to the parties. The parties agree that this
letter/proposal is not intended to create any agreement or obligation by either
party to negotiate a definitive lease/purchase and sale agreement and imposes no
duty whatsoever on either party to continue negotiations, including without
limitation any obligation to negotiate in good faith or in any way other than at
arm's length. Prior to delivery of a definitive executed agreement and without
any liability to the other party, either party may (1) propose different terms
from those summarized herein, (2) enter into negotiations with other parties
and/or (3) unilaterally terminate all negotiations with the other party hereto.

 